Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Election/Restrictions
Claims 1-13 and 15-21 are allowable. The restriction requirement as set forth in the Office action mailed on 8/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn because claims 15-20 require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
Claim 1 (currently amended):  A wiring board, comprising: 
a resin insulating layer having a component mounting surface; [[and]]
a conductor layer comprising a metal material and including a plurality of first connection pads, 
a plurality of second connection pads and a protruding part such that the plurality of first connection pads, 
the plurality of second connection pads and the protruding part are formed of a same material comprising the metal material; and
a second protruding part formed on the component mounting surface of the resin insulating layer such that the second protruding part is surrounding the protruding part of the conductor layer 
and has an upper surface having a height that is higher than a height of an upper surface of the protruding part,
wherein the plurality of first connection pads is formed on the component mounting surface of the resin insulating layer, 
the plurality of second connection pads is embedded in the component mounting surface of the resin insulating layer such that the plurality of second connection pads is surrounding the plurality of first connection pads and has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively, 
and the protruding part is formed on the component mounting surface of the resin insulating layer such that a portion of the protruding part is embedded in the resin insulating layer 
and that the protruding part is positioned between the plurality of first connection pads and the plurality of second connection pads and surrounding the plurality of first connection pads.  

Claim 2 (previously presented):  The wiring board according to claim 1, wherein the plurality of first connection pads, the plurality of second connection pads and the protruding part are formed such that the first connection pads, second connection pads and protruding part have upper surfaces that are a same height relative to the component mounting surface of the resin insulating layer.  

Claim 3 (original):  The wiring board according to claim 1, wherein the protruding part is formed such that the protruding part has an upper surface having a height that is higher than heights of upper surfaces of the first connection pads and second connection pads.  

Claim 4 (currently amended):  The wiring board according to claim 1, further comprising: 
a second conductor layer formed on a surface of the resin insulating layer on an opposite side with respect to the component mounting surface such that the second conductor layer includes the [[a]] second protruding part

Claim 5 (currently amended):  The wiring board according to claim [[4]] 1, wherein the conductor layer includes a layer of a metal plating material comprising the metal material, and the second protruding part includes a plurality of metal plating layers

Claim 6 (previously presented):  The wiring board according to claim 1, wherein the metal material of the protruding part, the first connection pads and second connection pads in the conductor layer is a metal plating material.  

Claim 7 (original):  A coreless wiring board, comprising:
the wiring board of claim 1 formed such that the wiring board does not have a core layer.  

Claim 8 (currently amended):  The wiring board according to claim 2, further comprising:
a second conductor layer formed on a surface of the resin insulating layer on an opposite side with respect to the component mounting surface such that the second conductor layer includes the [[a]] second protruding part

Claim 9 (currently amended):  The wiring board according to claim [[8]] 2, wherein the conductor layer includes a layer of a metal plating material comprising the metal material, and the second protruding part includes a plurality of metal plating layers

Claim 10 (previously presented):  The wiring board according to claim 2, wherein the metal material of the protruding part, the first connection pads and second connection pads in the conductor layer is a metal plating material.  

Claim 11 (original):  A coreless wiring board, comprising:
the wiring board of claim 2 formed such that the wiring board does not have a core layer. 

Claim 12 (currently amended):  The wiring board according to claim 3, further comprising:
a second conductor layer formed on a surface of the resin insulating layer on an opposite side with respect to the component mounting surface such that the second conductor layer includes the [[a]] second protruding part

Claim 13 (currently amended):  The wiring board according to claim [[12]] 3, wherein the conductor layer includes a layer of a metal plating material comprising the metal material, and the second protruding part includes a plurality of metal plating layers

Claim 14 (canceled) 

Claim 15 (previously presented):  The wiring board according to claim 1, wherein the plurality of first connection pads is embedded in the component mounting surface of the resin insulating layer such that the plurality of first connection pads has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively.  

Claim 16 (currently amended):  A method for manufacturing a wiring board, comprising: 
preparing a support plate comprising a metal foil; 
forminga laminate comprising a resin insulating layer, a conductor layer including a plurality of first connection pads, 
a plurality of second connection pads and a protruding part[[;]] 
and a second protruding part such that the the resin insulating layer, the conductor layer and the resin insulating layer and the second protruding part is formed on the support plate; 
removing the support plate from 
removing a portion of the resin insulating layer such that the plurality of first connection pads, the plurality of second connection pads, [[and]] the protruding part and the second protruding part protrude from a surface of the resin insulating layer, 
wherein the forming of the laminate includes forming the protruding part between the plurality of first connection pads and the plurality of second connection pads such that the protruding part surrounds the plurality of first connection pads 
and that the second protruding part is surrounding the protruding part of the conductor layer 
and has an upper surface having a height that is higher than a height of an upper surface of the protruding part,
 and the conductor layer is formed such that the plurality of first connection pads, the plurality of second connection pads and the protruding part are formed of a same material comprising a metal material.  

Claim 17 (currently amended):  The method for manufacturing a wiring board according to claim 16, wherein the forming of the laminate includes forming a resin layer on a surface of the metal foil of the support plate, , forming a through groove in the resin layer at a position where the protruding part of the conductor layer is formed[[;]], and removing the resin layer from the laminate after the removing of the support plate such that the protruding part is formed, and the forming of the conductor layer includes filling the through groove formed in the resin layer with a conductor and forming the first and second connection pads at the same time.  

Claim 18 (previously presented):  The method for manufacturing a wiring board according to claim 17, wherein the removing of the portion of the resin insulating layer includes further increasing a height of the protruding part relative to the surface of the resin insulating layer.  

Claim 19 (currently amended):  The method for manufacturing a wiring board according to claim 16, wherein the forming of the laminate includes forming a resin layer on a surface of the metal foil of the support plate, , forming a through groove in the resin layer at a position where the through groove surrounds the protruding part[[;]], filling the through groove with a conductor[[;]], and removing the resin layer from the laminate after the removing of the support plate such that [[a]] the second protruding part is formed on [[the]] a component mounting surface of the resin insulating layer, and the filling of the through groove and the forming of the conductor layer are conducted at the same time.  

Claim 20 (previously presented):  The method for manufacturing a wiring board according to claim 19, wherein the removing of the portion of the resin insulating layer includes further increasing a height of the second protruding part relative to a surface of the resin insulating layer.  

Claim 21 (previously presented):  A wiring board, comprising: 
a resin insulating layer having a component mounting surface; and
a conductor layer comprising a metal material and including a plurality of first connection pads, 
a plurality of second connection pads, 
a first protruding part and a second protruding part such that the plurality of first connection pads, the plurality of second connection pads, 
the first protruding part and the second protruding part are formed of a same material comprising the metal material,
wherein the plurality of first connection pads is formed on the component mounting surface of the resin insulating layer, 
the plurality of second connection pads is formed on the component mounting surface of the resin insulating layer such that the plurality of second connection pads is surrounding the plurality of first connection pads, 
the first protruding part is formed on the component mounting surface of the resin insulating layer such that a portion of the first protruding part is embedded in the resin insulating layer 
and that the first protruding part is positioned between the plurality of first connection pads and the plurality of second connection pads and surrounding the plurality of first connection pads,
the second protruding part is formed on the component mounting surface of the resin insulating layer such that the second protruding part is surrounding the first protruding part 
and that the second protruding part has an upper surface having a height that is higher than a height of an upper surface of the first protruding part, and the plurality of first connection pads, 
the plurality of second connection pads and the first protruding part are formed such that upper surfaces of the first connection pads and second connection pads and the upper surface of the first protruding part are a same height relative to the component mounting surface of the resin insulating layer.  

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Yim and Hsu does not disclose the plurality of second connection pads and the protruding part are formed of a same material comprising the metal material; and a second protruding part formed on the component mounting surface of the resin insulating layer such that the second protruding part is surrounding the protruding part of the conductor layer and has an upper surface having a height that is higher than a height of an upper surface of the protruding part, wherein the plurality of first connection pads is formed on the component mounting surface of the resin insulating layer, the plurality of second connection pads is embedded in the component mounting surface of the resin insulating layer such that the plurality of second connection pads is surrounding the plurality of first connection pads and has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847